***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                          IN RE KATIA V.*
                             (AC 45026)
                      Moll, Clark and Vertefeuille, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgment of the
    trial court terminating her parental rights with respect to her minor
    child, who had been in foster care since birth. The trial court made the
    statutory (§ 17a-112 (j) (1)) findings that the Department of Children
    and Families had made reasonable efforts to reunify the mother with
    the child and that the mother was unable or unwilling to benefit from
    those efforts. The mother claimed that the department and the trial
    court violated her rights under the Americans with Disabilities Act of
    1990 (ADA) (42 U.S.C. § 12101 et seq.) in determining that the department
    had made reasonable efforts at reunification, and that the court erred
    in denying her motions to bifurcate the adjudicatory and dispositional
    phases of the termination proceedings and to sequester the child’s foster
    parents during trial. Held:
1. The respondent mother’s challenge to the trial court’s finding that the
    department had made reasonable efforts to reunify her with the child,
    which was based on her claim that the department and the court had
    violated her rights under the ADA, was moot; the mother failed to
    challenge the court’s finding that she was unable or unwilling to benefit
    from the department’s reunification efforts, and, because either finding
    is an independent basis to terminate parental rights, a review of her
    challenge to the finding that the department had made reasonable efforts
    to reunify her with the minor child could not have afforded her any
    practical relief.
2. The trial court did not abuse its discretion by denying the respondent
    mother’s motion to bifurcate the proceedings: it was reasonable for the
    court to conclude that a unified trial was appropriate because two
    separate hearings would have undermined the court’s interest in judicial
    economy, as well as the child’s interest in the efficient resolution of the
    proceedings; moreover, there was nothing in the record to indicate that
    the court improperly considered dispositional evidence in the adjudica-
    tory phase of the trial.
3. The trial court acted within its discretion in denying the respondent
    mother’s motion to sequester the child’s foster parents, the mother
    having failed to provide any basis for such a finding; the motion was
    neither specific nor supported by evidence, and it failed to establish a
    likelihood that the foster parents would testify falsely if they were not
    sequestered.
           Argued May 16—officially released August 17, 2022**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Fairfield, Juvenile Mat-
ters at Bridgeport, and transferred to the judicial district
of Litchfield, Juvenile Matters at Torrington; thereafter,
the court, Aaron, J., denied the respondent mother’s
motion to bifurcate the trial; subsequently, the case was
tried to the court, Hon. Barbara M. Quinn, judge trial
referee; thereafter, the court denied the respondent
mother’s motion to sequester certain witnesses; judg-
ment terminating the respondents’ parental rights, from
which the respondent mother appealed to this court.
Affirmed.
  Lisa M. Vincent, with whom was Ani A. Desilets, for
the appellant (respondent mother).
  Carolyn Signorelli, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Evan O’Roark and Jammie Middleton, assis-
tant attorneys general, for the appellee (petitioner).
  Mark S. Weber, for the minor child.
                         Opinion

   VERTEFEUILLE, J. The respondent mother, Karen
V., appeals from the judgment of the trial court terminat-
ing her parental rights with respect to her minor daugh-
ter, Katia V. (Katia). On appeal, the respondent claims
that (1) the Department of Children and Families
(department) and the court violated her rights under
the Americans with Disabilities Act of 1990 (ADA), 42
U.S.C. § 12101 et seq. (2018), (2) the court erred by
denying her motion to bifurcate the adjudicatory and
dispositional portions of the termination proceedings,
and (3) the court erred by denying her motion to seques-
ter certain witnesses.1 We affirm the judgment of the
trial court.
  The following facts, as found by the trial court, and
procedural history are relevant to our resolution of the
respondent’s appeal. The respondent has four children.
Katia is the youngest of the respondent’s children, and
she was born shortly after her three siblings had entered
the custody of the petitioner, the Commissioner of Chil-
dren and Families.
  In 2014, after the respondent gave birth to twins—
Katia’s middle siblings—she hired a nanny to care for
her three children while she was at work. The respon-
dent ‘‘did no careful background check of [the] nanny,
who had no prior education or experience with young
children or in providing day care. Although [the respon-
dent] had surveillance video cameras in her home, she
only occasionally spot-checked [the] nanny’s perfor-
mance. . . . After [the] nanny had been in the house
for about a year, in March, 2015, [the respondent’s old-
est child] presented at the end of one school day with
a bad burn on her hands, which required medical care.
Subsequent to securing treatment, [the respondent]
decided to watch a whole block of time on the video-
tapes she had . . . [and] [s]he discovered to her horror
that [the] nanny was physically abusing [her oldest
child] throughout the day.’’
  At this time, the department became involved with
the family. ‘‘As [the department’s] investigation contin-
ued, it came to light that [the respondent’s oldest child]
had earlier complained to [the respondent] about the
nanny and her physical abuse. [The child] had visible
bruises from time to time. Nonetheless, [the respon-
dent] had not acted on [the] child’s complaints but
dismissed them. [The department] was very concerned
about [the respondent’s] ability to properly care for her
children . . . [and] noted then that [she] was unable
to openly admit or recognize the impact of these events
on [her oldest child]. . . . Despite apparently under-
standing that the abuse had been severe, [the respon-
dent] did not comply with the therapeutic case goals
for [her oldest child’s] treatment, which included her
own participation and involvement in [the child’s] treat-
ment.’’ After this incident, the department paid for day
care services for the respondent’s three children. The
department also referred the respondent’s oldest child
to individual counseling and the twins, at that time one
year old, to Birth to Three services.
   In September, 2015, the day care provider for the
respondent’s three children ‘‘reported [to the depart-
ment] that [the respondent] cursed at the day care staff
and also used vulgar language toward [her oldest
child].’’ In July, 2016, the day care provider reported to
the department that ‘‘the children attended day care
disheveled, dirty and with a foul odor. Their play with
each other was [also] seen to be violent, when they
would be pulling each other’s hair.’’ In approximately
September, 2016, another report was made to the
department, this time ‘‘regarding physical neglect of
[the respondent’s oldest child]. [The child] was found
in the woods behind [the respondent’s] condominium
by neighborhood children who told a nearby adult. [The
child] was returned home by the police, and the depart-
ment was informed. [The child] reported [that] she had
left the home to go to the woods because [the respon-
dent] had been upset and screaming in the house. [The
child] had been gone some time, and no one came to
look for her. [The department] came to learn that this
was not the first time [the child], who was then just
over five years old, had gone to the woods alone. [The
child] apparently had at least been tacitly permitted
to go to the woods behind the condo without adult
supervision previously.’’
   In 2016, the department removed the respondent’s
three oldest children from her care ‘‘due to physical
neglect and placed them together in foster care. [The
department found that the respondent] suffered from
unaddressed mental health needs. Those unaddressed
needs made her unable to be a competent and safe
caretaker for her young children, [the department]
alleged.
  ‘‘Katia . . . was born over a month later. Due to
ongoing concerns about [the respondent’s] caretaking
ability, [the department] removed [Katia] from the hos-
pital at the time of her birth on the ground of predictive
neglect and placed her in a nonrelative foster home
apart from the [respondent’s] three oldest children.’’
Katia was removed from the care of the respondent
pursuant to a court order of temporary custody and was
adjudicated neglected.
  ‘‘At the time Katia came into [foster] care, specific
steps were ordered by the court for [the respondent’s]
rehabilitation. . . . There were two main areas of con-
cern: first, [the respondent’s] mental health, [specifi-
cally] her debilitating depression, and, second, her
resulting inability to be present in the moment for her
children to attend to their needs. The specific steps
required [the respondent] to take part in counseling and
make progress toward the identified treatment goals.’’
(Footnote omitted.) The respondent was also ‘‘evalu-
ated multiple times throughout the course of these
lengthy proceedings.’’
   In 2016, the respondent completed an eight week
parenting course. The first evaluation of the respondent
was also completed in 2016, when none of her children
was in her care. This evaluation stated that the respon-
dent ‘‘was generally good with her children, was a good
person and smart.’’ It further stated that, although ‘‘[the
respondent] wanted to do everything for her children
. . . her depression interfered with her ability to par-
ent.’’
  ‘‘[The respondent] began her mental health services
with a therapist in October, 2016, with whom she
remained in treatment until April, 2017. [The respon-
dent] then objected to the fact that [the therapist]
reported her general progress to the [department], as
he was required to do to demonstrate her compliance
with services and her specific steps. [The respondent’s]
therapist testified to the treatment he provided. He
believe[d] [that] he and [the respondent] had made
some progress during the time of their sessions. When
questioned about [whether] or not [the respondent’s]
depression resulted from her trauma in seeing her chil-
dren abused by their first nanny and [the department’s]
involvement in her life, his answer was unequivocal.
Such adult situational difficulties could not have caused
her deep-seated depression, in his opinion. Only unad-
dressed childhood trauma could have such a negative
impact on her functioning. Addressing it adequately, he
believed, would take considerable work, which [the
respondent] had not yet begun. As time went on, the
evidence reveals, [the respondent] was never able to
address the underlying causes of her depression, which
she remained unwilling to disclose.’’ (Footnote omit-
ted.)
   In March, 2017, the respondent completed a ‘‘parent-
ing services’’ program. Upon the respondent’s comple-
tion of the program, ‘‘there was no recommendation
for [the respondent] to reunify with her children.’’
  The respondent received treatment from a second
therapist from April, 2017, until December, 2017. This
therapist ‘‘continued the work of [the respondent’s] pre-
vious therapist in helping [her] to better understand her
own childhood experiences and how they connected
to her parenting. In addition, one of the therapeutic
goals was to help [the respondent] better regulate her
emotions, develop awareness of them and employ cop-
ing skills for events that proved difficult for her to
navigate. [The respondent] also ultimately ended these
services, as she felt that the second therapist was too
focused on children.’’
  The second and third evaluations of the respondent
took place on July 11 and 26, 2017, while she was under
the care of her second therapist. The second evaluation
stated that ‘‘[the respondent] was intelligent, had good
common sense and reasoning, was resourceful, and
open to new experiences. It was likely that she had a
history of emotional trauma, considering her parents’
divorce, her estranged relationship with her brother
and her parents’ inability to demonstrate affection.’’
The second evaluation concluded that ‘‘all of this could
have negatively contributed to [the respondent’s] prob-
lems with emotional attachments.’’ The third evaluation
was conducted by court order for the purpose of gaining
‘‘a better understanding of [the respondent’s] mental
health and possible treatment needs.’’ In this evaluation,
it was noted that the respondent has been diagnosed
with ‘‘[u]nspecified [t]rauma’’ and ‘‘[s]tressor [r]elated
[d]isorder.’’ The report further noted that the respon-
dent ‘‘has a dissociated quality about her that is likely
due to her unknown trauma. She also [has] [a]voidant
[personality] disorder, which . . . resulted in [the
respondent’s] having difficulty accepting responsibility
for her role in the children’s being removed [from her
care].’’ (Internal quotation marks omitted.)
    The fourth evaluation of the respondent took place
in March, 2018. In this evaluation, it was noted that
‘‘[the respondent’s] affect was incongruent with what
she was saying, such as praising her children but not
smiling or having the appropriate tone of voice. Overall,
[the respondent] struggled in processing the emotional
needs of her children when they were all together. She
had difficulty in keeping them integrated and engaged.’’
This evaluation concluded that the respondent ‘‘needed
to receive individual therapy with a focus on exploring
how she perceived her role as a parent and her own
abilities to effectively parent her children. She needed
to demonstrate her ability to nurture, structure engage-
ment and meet challenges with all of her children in
therapeutic and in natural settings. She needed to be
able to identify and resolve barriers to demonstrating
the above domains and interactions.’’
   In June, 2018, ‘‘Katia and [the respondent] began to
work on Katia’s attachment to [the respondent] through
[a] provider [who assisted] in that work and help[ed]
[the respondent] in reading Katia’s nonverbal cues. Dur-
ing the summer of 2018, [the respondent’s oldest child’s]
commitment to [the department] was revoked and [one]
year of protective supervision was ordered for this
child, as she returned home. It was around [this] time
that [the department] heard from the provider assisting
Katia and [the respondent] that there were concerns
about supervision during visits and [the respondent’s]
poor mental health. In August, 2018, the unsupervised
visitation [that the respondent] had with her three
younger children was suspended [because the respon-
dent] had left Katia unattended. That unsupervised visi-
tation began again in November of 2018. . . .
   ‘‘When [the department] filed a permanency plan
seeking termination of [the respondent’s parental]
rights [as] to Katia, further contested litigation ensued
with an agreement reached in court [on] May 30, 2019.
. . . A crucial provision [of the agreement] was that,
over the next six months, a reunification service pro-
vider would work diligently with [the department] and
[the respondent] to facilitate the reunification of [the
respondent’s twins] and Katia with [the respondent].
. . . Although the plan was for the twins to be returned
to [the respondent] before the start of school that year,
they were returned shortly thereafter as problems con-
tinued to surface. In November, 2019, [the] commitment
[of the twins] to [the department] was revoked with
protective supervision ordered. In the meantime, although
there had been unsupervised and overnight visitation
with Katia, the lack of an attachment between [the
respondent] and [Katia] continued to be troublesome to
the reunification and visitation supervisors.’’ (Footnote
omitted.)
   In late 2019, ‘‘a higher level of services for the family
was recommended. It was to include family therapy for
[the respondent] and her twins, as they had been out
of [the respondent’s] home for three years upon their
return. [The respondent] categorically rejected those
services and sought her own family therapy, although
[the department] was never able to learn about [it
because the respondent] would not sign releases for
the information. New services were [also] provided for
Katia’s and [the respondent’s] reunification . . . [but
the respondent was] convinced that [the department]
deliberately sabotaged her reunification with Katia at
this juncture and did not comply with the May court
agreement. . . . [The department] determined that
Katia and [the respondent] were not ready for reunifica-
tion . . . [because there was a] lack of attachment
between [them that represented] a significant barrier
to reunification. [The department] believed that pro-
ceeding without additional attachment work between
[the respondent] and [Katia] would result in reunifica-
tion failure and further frustration for [the respondent].
[The department] recommended an additional readi-
ness assessment and, after that had been performed,
for the reunification work to begin if that was the recom-
mendation. Four sessions were scheduled for that pur-
pose. . . . [The respondent, however] refus[ed] to
cooperate with [the] continued . . . efforts [of the
department]. . . .
  ‘‘Given [the respondent’s refusal], the new program
was canceled entirely and another program called Ther-
aplay began. This program was designed to assist [the
respondent] in forming an attachment with Katia, learn-
ing how to pick up on her cues and respond to those
cues. The visitation between [the respondent] and Katia
was supervised once a week, and there was a second
Saturday visit with two hours for each such visit per
week. [The respondent] made it clear that she was not
going to accept [the department’s] supervising the vis-
its, so another service . . . was located to provide
[supervision].’’ The individuals who supervised these
visits noted the respondent’s ‘‘ongoing difficulty [in]
connect[ing] with [Katia], and Katia’s resistance to all
of [the respondent’s] overtures, which were often in
themselves distant, inconsistent and not adequately
reciprocal. Katia often rejected [the respondent’s]
attempts at affection and was unwilling to accept them.
She would become rigid when they were offered and
turn her head away. She would not respond when [the
respondent] told her at the end of visits how much she
loved her.’’ It was also noted that ‘‘there was not a lot
of effort made by [the respondent] to engage Katia
directly, and attention and praise did not come naturally
to her.’’ It was further noted that the respondent’s home
was an environment that was difficult to manage and
chaotic, and that the respondent ‘‘was passive during
the visits when all four children were present, and she
struggled with being assertive.’’
   A fifth evaluation of the respondent was completed
in April, 2020. This evaluation concluded that the
respondent ‘‘continued to have significant clinical
depression . . . which persisted, despite . . . the
passage of more than four years after Katia was
removed from her care in 2016, [and] all of the treatment
and support that she had received.’’ This evaluation
also found that the respondent’s ‘‘lack of energy and
engagement impacted her ability to parent adequately
and, in particular, to parent a young child such as Katia
who required structure and engagement.’’
   The respondent began working with a third therapist,
with whom she was still working at the time of trial.
The respondent’s third therapist testified at trial that
the respondent ‘‘is provided with certain medications
for management of her mood, which he oversees. As a
result of recommendations in April, 2020, by . . . the
court-appointed psychologist evaluator, he has been
providing [the respondent with] cognitive behavioral
therapy. The objectives in [the respondent’s] treatment
with [her third therapist] continue to include identifying
issues and cognitive distortions, learning coping skills
to reduce trauma, taking medications and learning to
effectively manage the symptoms of anxiety and depres-
sion associated with trauma.’’
    In addition to the evaluations of the respondent, an
evaluation of Katia was also conducted. This evaluation
was completed on October 15, 2020, and concluded that
‘‘it seems unlikely that [the respondent] could provide
what Katia needs in order to successfully transfer her
attachment from the foster home to [the respondent’s]
home if the court decides to reunify Katia with [the
respondent]. [The respondent] would need to be open
and accepting to input without defensiveness from and
about the foster home as well as other professionals.
Significant levels of intervention and guidance would
be required to facilitate the possibility of a positive
developmental trajectory for Katia. Such openness and
acceptance of the opinions of others, including profes-
sional service providers, has been lacking in the long
years of [the respondent’s] involvement with [the
department]. . . . [The respondent’s] ongoing inability
to accept any contrary input about her own precon-
ceived opinions and positions has significantly inhibited
her ability to make the positive changes needed for
Katia’s benefit and possible reunification . . . .’’
  On December 11, 2020, the petitioner filed a petition
for the termination of the respondent’s parental rights
with respect to Katia pursuant to General Statutes § 17a-
112. The petitioner alleged that the statutory grounds
for termination were that, pursuant to § 17a-112 (j),
Katia had been found in a prior proceeding to have
been neglected, abused or uncared for, and that the
respondent had failed to achieve the degree of personal
rehabilitation that would encourage the belief that,
within a reasonable time, considering the age and needs
of Katia, the respondent could assume a responsible
position in Katia’s life.
   On March 4, 2021, the respondent filed a motion to
bifurcate the adjudicatory and dispositional portions of
the proceedings. The respondent’s motion was denied
by the court, and a unified trial began on March 7, 2021.
On March 29, 2021, the respondent filed a motion to
sequester witnesses, wherein she sought to have Katia’s
foster parents ‘‘precluded from being present at court
during the consolidated termination of parental rights
trial.’’ On April 7, 2021, the court denied the respon-
dent’s motion.
   After the conclusion of the trial, the court issued a
detailed, comprehensive memorandum of decision in
which it concluded, based on the factual findings set
forth previously in this opinion, that the petitioner had
established the alleged grounds for termination. In
reaching this conclusion, the court found that (1) the
department had made reasonable efforts to reunify the
respondent with Katia, and (2) the respondent was
unable or unwilling to benefit from reunification efforts.
Specifically, the court found that the efforts that the
department had made to reunify Katia with the respon-
dent were ‘‘extraordinary and continued with modifica-
tions and attempts to engage her over many years. They
included, in summary, case management services, visi-
tation with Katia, mental health and substance abuse
services, counseling to assist her in overcoming her
barriers to reunification as well as medication to man-
age the debilitating symptoms of her clinical depres-
sion, which defeated [her] parenting efforts. The details
of those services demonstrate the lengths to which [the
department] went to secure relevant, timely and tar-
geted services for [the respondent].’’ (Footnote omit-
ted.) The court further found that the respondent was
unwilling or unable to benefit from reunification ser-
vices despite the efforts of the department because
the respondent ‘‘was never able to address adequately
either her mental health needs or develop the necessary
parenting skills to appropriately parent Katia.’’ Addi-
tionally, the court determined that it was in the best
interests of Katia to terminate the parental rights of the
respondent because the respondent, ‘‘despite more than
four years of services and parenting training, had been
unable to form an attachment to her and cannot provide
her with the care, structure and nurturing that she
requires to be able to thrive and prosper.’’
  The respondent appealed to this court. Additional
facts and procedural history will be set forth as neces-
sary.
                              I
   The respondent first claims that the department and
the court violated her rights under the ADA. Specifi-
cally, the respondent challenges the court’s finding that
the department had made reasonable efforts to reunify
her with Katia pursuant to § 17a-112 (j) (1) on the
ground that her rights under the ADA were violated
because (1) the court ‘‘illegally devalued her use of a
highly trained service animal to address symptoms of
her lifelong depression,’’ (2) the court issued a decision
that ‘‘illegally required [her] to ‘disclose’ and ‘address’
some unidentified, underlying cause of her mental
health disability as a prerequisite to reunification,’’ (3)
the court ‘‘allowed the [department] to introduce [its]
social study as proof of mental health unfitness and
relied upon it,’’ (4) the department ‘‘never provided any
actual opportunity [for her] to reunify with [Katia],’’
(5) the department ‘‘failed to accommodate the unique
needs of the [respondent] or [Katia] in the structure,
frequency, and duration of visitation,’’ and (6) the court
‘‘failed to fairly consider [her] evidence of the forego-
ing.’’ In response, the petitioner argues, inter alia, that
the respondent’s first claim is moot and not justiciable
because she ‘‘fail[ed] to challenge the second, indepen-
dent basis for satisfying § 17a-112 (j) (1), namely, the
fact that she was unable or unwilling to benefit from
reunification efforts,’’ and that failure alone is sufficient
to warrant the termination of the respondent’s parental
rights. We agree with the petitioner.
   We begin by setting forth the applicable standard of
review and relevant legal principles. ‘‘The question of
mootness implicates the subject matter jurisdiction of
this court and thus may be raised at any time . . . .
Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
[this] court’s subject matter jurisdiction . . . .
Because courts are established to resolve actual contro-
versies, before a claimed controversy is entitled to a
resolution on the merits it must be justiciable. . . . A
case is considered moot if [the] court cannot grant the
appellant any practical relief through its disposition of
the merits . . . . In determining mootness, the disposi-
tive question is whether a successful appeal would ben-
efit the plaintiff or defendant in any way. . . . Our
review of the question of mootness is plenary.’’ (Cita-
tions omitted; internal quotation marks omitted.) Woz-
niak v. Colchester, 193 Conn. App. 842, 853, 220 A.3d
132, cert. denied, 334 Conn. 906, 220 A.3d 37 (2019).
   ‘‘[A]s part of a termination of parental rights proceed-
ing, § 17a-112 (j) (1) requires the department to prove
by clear and convincing evidence that it has made rea-
sonable efforts to locate the parent and reunify the
child with the parent, unless the court finds . . . that
the parent is unable or unwilling to benefit from reunifi-
cation efforts . . . . Because the two clauses are sepa-
rated by the word unless, [§ 17a-112 (j) (1)] plainly is
written in the conjunctive. Accordingly, the department
must prove either that it has made reasonable efforts
to reunify or, alternatively, that [the respondent] is
unwilling or unable to benefit from reunification efforts.
Section 17a-112 (j) clearly provides that the department
is not required to prove both circumstances. Rather,
either showing is sufficient to satisfy this statutory ele-
ment. . . .
   ‘‘Accordingly . . . when . . . the trial court finds
that the department has proven both statutory ele-
ments—the department made reasonable reunification
efforts and the respondent was unable to benefit from
them—the respondent’s failure to challenge both find-
ings on appeal renders the appeal moot because either
one constitutes an independent, alternative basis for
affirming the trial court’s judgment.’’ (Citation omitted;
footnote omitted; internal quotation marks omitted.) In
re Elijah C., 326 Conn. 480, 493–94, 165 A.3d 1149
(2017).
   In the present case, the court concluded in its memo-
randum of decision that (1) the department had made
reasonable efforts to reunify the respondent with Katia,
and (2) the respondent was unable or unwilling to bene-
fit from reunification efforts. On appeal, however, the
respondent has challenged only the finding of the trial
court that the department had made reasonable efforts
to reunify her with Katia. The respondent, therefore,
has failed to challenge the second, independent basis
for satisfying § 17a-112 (j) (1)—that she was unable or
unwilling to benefit from reunification efforts. This fact
is determinative in the disposition of this appeal. There-
fore, because the respondent in the present case has
failed to challenge the finding of the court that she was
unable or unwilling to benefit from reunification efforts,
we conclude that her claim is moot.
                            II
   The respondent next claims that the court erred by
denying her motion to bifurcate the proceedings
because it ‘‘conflat[ed] the statutory grounds of failure
to rehabilitate and no ongoing parent-child bond
. . . .’’ In response, the petitioner argues that the court
did not abuse its discretion because ‘‘there were sound
reasons for the court to hear the evidence on the dispo-
sitional and adjudicatory phases together instead of
bifurcating them.’’ We agree with the petitioner.
   On March 4, 2021, the respondent filed a motion to
bifurcate, claiming that ‘‘[t]here is an unusual and signif-
icant risk of prejudice to the [respondent] if the adjudi-
catory and dispositional portions of the trial are not
bifurcated.’’ The respondent’s motion was denied by
the court, and a unified trial began on March 7, 2021.
The respondent claims on appeal that ‘‘[t]he denial of
[her] motion to bifurcate constituted an abuse of discre-
tion which [prevented her] from obtaining a fair trial
. . . .’’ Specifically, the respondent argues that the
court ‘‘improperly considered dispositional issues in
the adjudicatory phase.’’ We disagree.
  We begin with the applicable legal principles and
standard of review. ‘‘A hearing on a petition to terminate
parental rights consists of two phases, adjudication and
disposition. . . . In the adjudicatory phase, the trial
court determines whether one of the statutory grounds
for termination of parental rights exists by clear and
convincing evidence. If the trial court determines that
a statutory ground for termination exists, it proceeds
to the dispositional phase. In the dispositional phase,
the trial court determines whether termination is in the
best interests of the child. . . . A petition to terminate
parental rights consists of two phases. . . . It is not
necessary, however, that the two phases be the subject
of separate hearings. One unified trial . . . is permissi-
ble. . . .
   ‘‘Our standard of review of a court’s decision to bifur-
cate a termination of parental rights hearing is well
settled. The decision whether to bifurcate a termination
of parental rights proceeding lies solely within the dis-
cretion of the trial court. . . . In reviewing claims that
the trial court abused its discretion the unquestioned
rule is that great weight is due to the action of the
trial court and every reasonable presumption should
be given in favor of its correctness; the ultimate issue
is whether the court could reasonably conclude as it
did . . . .’’ (Citations omitted; internal quotation marks
omitted.) In re Deana E., 61 Conn. App. 197, 204–205,
763 A.2d 45 (2000), cert. denied, 255 Conn. 941, 768
A.2d 949 (2001); see also Practice Book § 35a-7 (b).
   In the present case, in light of our review of the
record, we conclude that there is no basis to support
a finding that the court abused its discretion by denying
the respondent’s motion to bifurcate and conducting
a unified hearing. It was reasonable for the court to
conclude that a unified trial was appropriate because
two separate hearings would have undermined the
court’s interest in judicial economy, as well as Katia’s
interest in the efficient resolution of these proceedings.
Moreover, there is nothing in the record to indicate that
the court improperly considered dispositional evidence
in the adjudicatory phase. Therefore, we conclude that
the court did not abuse its discretion by denying the
motion to bifurcate.
                            III
  The respondent’s final claim is that the court erred
by denying her motion to sequester certain witnesses
during the trial. We disagree.
    Prior to trial, the respondent filed a motion to seques-
ter, wherein she sought to have Katia’s foster parents
‘‘precluded from being present at court during the con-
solidated termination of parental rights trial . . . .’’ In
the motion, the respondent stated that she intended to
call the foster parents as witnesses and argued that
‘‘it would be prejudicial to her case to have [them]
participate in [the] trial.’’ Specifically, the respondent
argued that the presence of the foster parents at the
trial would be prejudicial because (1) ‘‘she [did] not
consent to their receipt of any confidential information
about her own physical, mental or emotional health or
well-being,’’ and (2) they may receive ‘‘information to
which they are not already privy.’’ On April 7, 2021, the
court denied the respondent’s motion.
   We next set forth the applicable standard of review
and relevant legal principles. ‘‘[T]ermination of parental
rights cases are juvenile proceedings . . . that consti-
tute a civil inquiry. . . . In a civil proceeding, a court
has the discretion to sequester any witness, including
a party, if (1) seasonably requested, (2) specific and
supported by sound reasons, and (3) false corrobora-
tion would probably result.’’ (Citations omitted; internal
quotation marks omitted.) In re Christopher A., 22
Conn. App. 656, 663, 578 A.2d 1092 (1990); see also
State v. Pikul, 150 Conn. 195, 201, 187 A.2d 442 (1962).
‘‘Sequestration of witnesses . . . is not demandable as
a right, but rests in the discretion of the trial court.
. . . The court’s action is subject to review and reversal
for abuse of discretion. . . . In reviewing whether
there was an abuse of discretion, every reasonable pre-
sumption in favor of the trial court’s ruling must be
made.’’ (Citation omitted; internal quotation marks
omitted.) Cirinna v. Kosciuszkiewicz, 139 Conn. App.
813, 825, 57 A.3d 837 (2012).
   In the present case, the respondent argues that the
court abused its discretion by denying her motion to
sequester Katia’s foster parents because she had estab-
lished, at the time the motion was heard, that there was
a reasonable probability that they would (1) ‘‘falsely
corroborate what some other witnesses testified to,’’
and (2) testify falsely based on ‘‘all of the protected
health and private information about [her] . . . .’’ The
respondent, however, did not provide any support or
evidence for her motion beyond these bald claims. As
previously set forth, the court may sequester a witness
if the request is specific and supported by sound evi-
dence and it is likely that false corroboration will result.
See In re Christopher A., supra, 22 Conn. App. 663. In
light of our review of the record, we find that there
is no basis for concluding that the court abused its
discretion by denying the respondent’s motion to
sequester because the respondent failed to provide any
basis for such a finding. The respondent’s motion was
neither specific nor supported by evidence. It failed
to establish a likelihood that the foster parents would
testify falsely if they were not sequestered. Therefore,
we conclude that the court acted within its discretion
in denying the respondent’s motion to sequester.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** August 17, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The respondent also claims that the court erred in failing to sequester
counsel for the foster parents, but this claim is not adequately addressed
in the respondent’s briefs and we deem it abandoned. See C. B. v. S. B.,
211 Conn. App. 628, 630, 273 A.3d 271 (2022) (‘‘Analysis, rather than mere
abstract assertion, is required in order to avoid abandoning an issue by
failure to brief the issue properly. . . . [When] a claim is asserted in the
statement of issues but thereafter receives only cursory attention in the
brief without substantive discussion or citation of authorities, it is deemed
to be abandoned.’’ (Internal quotation marks omitted.)).